DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 11/4/2020.
Claims 1-20 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-8, 12 and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 2020/0071871 A1).
Re claim 1, Kim discloses a washing machine appliance (abstract, title) comprising: 
a wash tub (ref. 8) positioned within a cabinet (ref. 2); 
a wash basket (ref. 10) rotatably mounted within the wash tub and defining a wash chamber configured for receiving of a load of clothes (see fig. 2); 
a camera assembly (ref. 320, ref. 322 ¶ [0054]-[055], see fig. 8) mounted within the cabinet in view of the wash chamber; and
a controller (ref. 360) operably coupled to the camera assembly, the controller being configured to: 
obtain one or more images of the wash chamber using the camera assembly (¶ [0055], [0118]-[0120]); 
analyze the one or more images using a machine learning image recognition process to determine a level of suds in the wash chamber (¶ [0131]-[0141], recognize…detergent bubble…using…image recognition model (artificial neural network) based on machine learning…); 
determine that the level of suds exceeds a predetermined suds threshold (¶ [0140]-[0153] calculate the detergent bubble ratio…); and 
adjust at least one operating parameter of the washing machine appliance in response to determining that the level of suds exceeds the suds threshold (¶ [0142]-[0153] additional rinsing or water supply…increase the rotation speed…number of times and/or the time of the temporary dehydration step…).
Re claim 16, Independent claim 16 is drawn to a method of implementing the washing machine controller method of claim 1, and is therefore satisfied by Kim as applied above.
Re claims 3 and 17, wherein obtaining the one or more images of the load of clothes comprises: obtaining at least one image during a rinse cycle as the wash basket rotates (¶ [0106] acquire a plurality of image data…before or while the rinsing cycle is performed).  Re claim 17, obtaining at least one image while the wash basket is rotating (¶ [0106] while the rinsing cycle is performed).
Re claim 4, wherein obtaining the one or more images of the load of clothes comprises: obtaining at least one image after a rinse cycle (¶ [0118] rinsing cycle is completed).
Re claim 5, wherein obtaining the one or more images of the load of clothes comprises: obtaining a first image; rotating the wash basket to tumble the load of clothes; and obtaining a second image (¶ [0106] acquire a plurality of image data…before or while the rinsing cycle is performed, ¶ [0118] after rinsing cycle is completed).
Re claim 6, further comprising: a tub light (¶ [0127] ref. 161) for illuminating the wash chamber, wherein the controller is further configured to turn on the tub light prior to obtaining the one or more images of the wash chamber (¶ [0127]-[0128]).
Re claims 7 and 18, wherein the machine learning image recognition process comprises at least one of a convolution neural network ("CNN"), a region-based convolution neural network ("R-CNN"), a deep belief network ("DBN"), or a deep neural network ("DNN") image recognition process (¶ 0074] ANN, CNN, RNN, DNN, DBN).
Re claim 8, wherein the washing machine appliance further comprises: a supply valve (ref. 34) for providing the wash fluid into the wash tub, and wherein adjusting the at least one operating parameter comprises adding water to the wash tub (¶ [0143], [0152]-[0153]).
Re claim 12, wherein the washing machine appliance further comprises: a user interface panel (ref. 330), wherein the controller is further configured to provide a user notification when the suds level exceeds the suds threshold (¶ [0059]-[0060] notify the user…control data for operation…error).
Re claim 14, further comprising: a door (ref. 18) rotatably mounted to the cabinet for providing selective access to the wash chamber, wherein the camera assembly is mounted on an inner surface of the door (see fig. 8).
Re claim 15, wherein the controller is further configured to: obtain a reference image prior to draining the wash tub after a wash cycle using the camera assembly (¶ [0105]-[0107] before…the rinsing cycle is performed); analyze the reference image using a machine learning image recognition process to determine a level of suds in the wash chamber (¶ [0105]-[0107]); and using the level of suds or the reference image to facilitate bubble detection at a rinse stage (¶ [0105]-[0107] comparison…background subtraction algorithm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim.
Re claims 9 and 19, Kim discloses as shown above including wherein the washing machine appliance further comprises: a supply valve (ref. 34) for providing the wash fluid into the wash tub, and wherein adjusting the at least one operating parameter comprises changing a water temperature of the water added to the wash tub (¶ [0152]-[0153], [0191]), but does not explicitly disclose decreasing a water temperature.  However, the mere selection of decreasing among the two only choices of decrease or increase temperature is prima facie to one of ordinary skill in the art at the time of filing, for the purpose of controlling the amount of bubbles in the washing machine.   See MPEP 2143(I)(E) Obvious to try from a finite number of identified, predictable solutions, with a reasonable expectation of success.  (i.e., changing temperature to change bubble formation).

Claims 2, 10-11, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, as applied above, in view of Liu et al. (EP 2985381 B1) (cited by Applicant) (machine translation attached).
Re claim 2, Kim discloses as shown above and further discloses monitoring the amount of bubbles from the washing cycle to the rinsing cycle (¶ [0008]), but does not explicitly disclose wherein obtaining the one or more images of the load of clothes comprises: obtaining at least one image during a wash cycle while the wash basket is rotating.  However, Liu discloses it is known in the washing machine sud detection art (¶ [0002]) to obtain the one or more images of the load of clothes (¶ [0040]-[0042]) comprises: obtaining at least one image during a wash cycle while the wash basket is rotating (¶ [0043], [0047] continuous monitoring over the entire treatment process…[d]uring spinning).  
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the obtaining the one or more images of Kim to further include during a wash cycle or an entirety of the washing process, as suggested by Liu, in order to prevent abrupt formation of foam or optimize dosing of detergent.
Re claims 10-11 and 20, Kim and/or Liu further discloses wherein the washing machine appliance further comprises: a detergent dispenser (Kim ref. 60; Liu ¶ [0006] metering device) for providing the detergent into the wash tub, and wherein adjusting the at least one operating parameter comprises reducing an amount of dispensed detergent during a subsequent wash cycle (Liu ¶ [0006] at least one treatment agent metered out…in accordance with the foam data, see also ¶ [0009] cleaning agent).  Re claim 11, wherein the washing machine appliance further comprises: a detergent dispenser for providing the detergent into the wash tub, and wherein adjusting the at least one operating parameter comprises adding fabric softener to the wash tub (¶ [0009] softener); Re claim 20, wherein adjusting the at least one operating parameter comprises operating a detergent dispenser to reduce an amount of dispensed detergent during a subsequent wash cycle or adding fabric softener to the wash tub (¶ [0009] softener).
Re claim 13¸ Kim further discloses a door (ref. 18) rotatably mounted to the cabinet for providing selective access to the wash chamber.  Liu further discloses a gasket (¶ [0027], [0081], [0028] bellow) positioned between wherein the door and the cabinet.  Regarding “wherein the camera assembly is mounted in the gasket”, the mere rearrangement of the camera to be mounted in the gasket (see e.g. Liu fig. 1 showing above the drum opening) is an obvious engineering expedient to one of ordinary skill in the art, depending on the available space and desire to run connections through the door or above the drum (see also ¶ [0044] camera…arranged outside of the drum, but preferably inside the container).  See MPEP 2144.04(VI)(C) Rearrangement of Parts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20140326067A1  note camera in bellows.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711